NOTICE of GRANT




[Date]




[Name]                                    [Notice Number]
[Address]




Pursuant to the terms and conditions of the Oclaro, Inc. Fourth Amended and
Restated 2001 Long-Term Stock Incentive Plan (the “Plan”), you have been issued
a grant as outlined below.




Grant ID:     
Grant Type:
Granted To:
Grant Date:
Granted:
Grant Price:




Vesting Schedule:
[ ]


I hereby acknowledge receipt of and accept the above shown Grant, and agree to
the Restricted Stock Agreement attached hereto.
















Signature: _                            Date:             




Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.


--------------------------------------------------------------------------------

 

OCLARO, INC.
Restricted Stock Agreement
Granted Under the Oclaro, Inc. Fourth Amended and Restated 2001 Long-Term Stock
Incentive Plan
This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made by and between
Oclaro, Inc., a Delaware corporation (the “Company”) and you (the
“Participant”), as of the Grant Date, which is set forth in the Notice of Grant
(the “Notice”) provided to the Participant by the Company’s third-party equity
plan administrator. Unless otherwise indicated, any capitalized term used
herein, but not defined herein, shall have the meaning ascribed to such term in
the Company’s Fourth Amended and Restated 2001 Long-Term Stock Incentive Plan
(the “Plan”) or the Notice.
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.Issuance of Shares.
In consideration of services rendered to the Company by the Participant and
subject to the terms and conditions set forth in this Agreement, the Plan, and
the Notice, the Company shall issue to the Participant the number of shares of
common stock, $0.01 par value, of the Company as indicated in the Notice (the
“Shares”). The Participant agrees that the Shares shall be subject to the
forfeiture provisions set forth in Section 2 of this Agreement and the
restrictions on transfer set forth in Section 3 of this Agreement. The Shares
shall be registered in the Participant’s name and shall be fully paid and
nonassessable.
2.Vesting.
(a)Subject to Sections 2(b) and 2(c) hereof, the Shares granted under this
Agreement shall vest in accordance with the schedule indicated on the Notice,
provided that on each vesting date, the Participant is serving as a director of
the Company on such vesting date.
(b)Notwithstanding anything herein to the contrary and subject to Section 2(c),
in the event that the Participant ceases to be a director of the Company, for
any reason or no reason, with or without cause, prior to a vesting date, any
unvested Shares shall be immediately forfeited and cancelled.
(c)Notwithstanding anything herein to the contrary, upon the consummation of a
Change in Control of the Company (as defined in Exhibit A), any unvested Shares
shall immediately vest in full.
3.Restrictions on Transfer.
(a)    The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, until such Shares have vested, except that
the Participant may transfer such

IRI-31048v3

--------------------------------------------------------------------------------

 

Shares (i) to or for the benefit of any spouse, children, parents, uncles,
aunts, siblings, grandchildren and any other relatives approved by the Board of
Directors of the Company (collectively, “Approved Relatives”) or to a trust
established solely for the benefit of the Participant and/or Approved Relatives,
provided that such Shares shall remain subject to this Agreement (including,
without limitation, the restrictions on transfer set forth in this Section 3 and
the forfeiture provisions contained in Section 2) and such permitted transferee
shall, as a condition to such transfer, deliver to the Company a written
instrument confirming that such transferee shall be bound by all of the terms
and conditions of this Agreement or (ii) as part of the sale of all or
substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation), provided that, in accordance with the
Plan and except as otherwise provided herein, the securities or other property
received by the Participant in connection with such transaction shall remain
subject to this Agreement.
(b)    The Company shall not be required (i) to transfer on its books any of the
Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
4.Restrictive Legends.
All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other restrictions that may be required under
federal or state securities laws:
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”
5.Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement and the Notice.
6.Withholding Taxes; Section 83(b) Election.
(a)    The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the issuance of the Shares to the Participant or the lapse of the
forfeiture provisions.
(b)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and other tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant

- 3 -
IRI-31048v3

--------------------------------------------------------------------------------

 

understands that the Participant (and not the Company) shall be responsible for
the Participant’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.
7.Miscellaneous.
(a)    No Rights to Service. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as a director of the Company (not through the act of being granted the
Shares hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as a
director for the vesting period, for any period, or at all.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)    Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company (the “Board”).
(d)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
(e)    Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
office at 2560 Junction Avenue, San Jose, CA 95134 (Attention: Company
Secretary). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.
(f)    Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
(g)    Entire Agreement. This Agreement, the Notice, and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

- 4 -
IRI-31048v3

--------------------------------------------------------------------------------

 

(h)    Amendment. This Agreement may be amended or modified as provided for
under the Plan, or upon a written instrument executed by both the Company and
the Participant.
(i)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
(j)    Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board shall be final and conclusive.
(k)    Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement and the Notice; (ii) has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of the Participant’s own choice or has voluntarily declined to seek such
counsel; (iii) understands the terms and consequences of this Agreement and the
Notice; (iv) is fully aware of the legal and binding effect of this Agreement;
and (v) understands that the grant of Shares and this Agreement shall be deemed
accepted by the Participant without any further action on the part of the
Participant unless the Participant otherwise provides notice to the Company in
writing that he or she is rejecting the Award.
(l)    No Deferral. Notwithstanding anything herein to the contrary, neither the
Company nor the Participant may defer the delivery of the Shares.
                    


                    



- 5 -
IRI-31048v3

--------------------------------------------------------------------------------

 

EXHIBIT A


As used herein, “Change in Control” shall mean means an event or occurrence set
forth in any one or more of subsections (a) through (d) below (including an
event or occurrence that constitutes a Change in Control under one of such
subsections but is specifically exempted from another such subsection):
(a)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i) and (ii) of subsection (c) of this section; or
(b)    such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (ii)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
(c)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding

- 6 -
IRI-31048v3

--------------------------------------------------------------------------------

 

Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (ii)
no Person (excluding any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or
(d)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.









- 7 -
IRI-31048v3